DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-12 are dependent on a rejected claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US Patent No. 6,975, 512) in view of Manepalli (US Publication No. 2008/0237842), Nelson et al (US Patent No. 5,445,308) and Zhang et al (US Publication No. 2018/0249593).

    PNG
    media_image1.png
    631
    474
    media_image1.png
    Greyscale

Regarding claim 1, Ooi discloses a method, Fig 1-2 comprising: applying a thermal interface material Fig 1, 112/Fig 2, 212 over a semiconductor package, the thermal interface material comprising a core material and a thermally conductive fill material (Column 3, line 57-Column 4, line 21), and placing a heat dissipation element Fig 1, 110/Fig 2, 210 over the semiconductor package, the thermal interface material thermally coupling the heat dissipation element to the semiconductor package with first sides of the first fill particles physically contacting the semiconductor package and with second sides of the first fill particles physically contacting the heat dissipation element Fig 1 and 2. Ooi discloses all the limitations but silent on the fill particles distribution sizes. 
Fig 1, the thermal interface material comprising a core material and a thermally conductive fill material Fig 2-3 ¶ 0012-0014, the thermal interface material including first fill particles having a first distribution of sizes and second fill particles having a second distribution of sizes independent from the first distribution of sizes Fig 2-3. Ooi and Manepalli are analogous art because they are directed to semiconductor devices having thermal interface material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ooi because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thermal interface material/mold compound and incorporate the teaching of Manepalli to provide a more efficient and reliable package ¶0012-0013. Ooi and Manepalli discloses all the limitation but silent on the thickness of the fill particles.
Whereas Nelson discloses the first fill particles physically contacting the semiconductor package and with second sides of the first fill particles physically contacting the element wherein one of the first fill particles has a thickness as large as a thickest portion of a remainder of the thermal interface material after the placing the element Fig 4-6. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thermal interface material/mold compound and incorporate the teaching of Nelson to provide a spacer particles to assure distances between surfaces. Ooi, Manepalli and Nelson 
Whereas Zhang discloses annealing the thermal interface material, wherein the first fill particles are solid between the applying the thermal interface material and the annealing the thermal interface material ¶0046, 0048, 0051-0053, 0055, 0061. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the curing step and the type of fill material and incorporate the teaching of Zhang to provide an effective heat dissipation.
Regarding claim 21, Zhang discloses wherein a temperature of the first fill particle remains below a melting point of the first fill particle during the method¶0046, 0048, 0051-0053, 0055, 0061.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US Patent No. 6,975, 512) in view of Manepalli (US Publication No. 2008/0237842), Nelson et al (US Patent No. 5,445,308) and Zhang et al (US Publication No. 2018/0249593) and in further view of Fuergut et al (US Publication No. 2015/0102479).
	Regarding claim 2, Ooi and Manepalli disclose all the limitations except for the arrangement of the thermal interface material, the package and the heat dissipation element. 
Whereas Fuergut discloses  wherein the placing the heat dissipation element Fig 11, 500 forms to a uniform bond-line thickness between the semiconductor package Fig 11, 400 and the heat dissipation element Fig 11. Ooi and Fuergut are analogous art because they are directed to semiconductor devices having thermal interface material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ooi because they are from the same field of endeavor. Therefore it would 
Regarding claim 3, Fuergut discloses wherein the uniform bond-line thickness is greater than 5 m ¶0038.
	Regarding claim 4, Manepalli discloses wherein the first fill particles comprise silver (Ag) ¶0013.
Regarding claim 5, Manepalli discloses wherein an average size of the first distribution of sizes is at least two times greater than an average size of the second distribution of sizes Fig 2-3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 6, Fuergut discloses wherein a thermal conductivity of the first fill particles is at least 1 W/mk ¶0046.
Regarding claim 7, Manepalli discloses wherein the thermally conductive fill material includes third fill particles having a third distribution of sizes independent from the first distribution of sizes and the second distribution of sizes Fig 3 ¶0015.

Claims 8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al (US Publication No. 2015/0102479) in view of Manepalli (US Publication . 
Regarding claim 8, Fuergut discloses a method, Fig 11 comprising: electrically coupling a packaged semiconductor device to a package substrate Fig 11; applying a thermal interface material Fig 11, 402 over the packaged semiconductor device Fig 11; attaching a heat dissipation element Fig 11, 500 to the packaged semiconductor device via the thermal interface material Fig 11, 402, the first set of fill particles uniformly spacing the heat dissipation element apart from the packaged semiconductor device Fig 11. Fuergut discloses all the limitations but silent on the fill particles distribution sizes. 
Whereas Manepalli discloses a method, comprising: applying a thermal interface material over the semiconductor package Fig 1, the thermal interface material comprising a core material and a thermally conductive fill material Fig 2-3 ¶ 0012-0014, the thermal interface material comprising a core material and a thermally conductive fill material, the thermally conductive fill material comprising at least a binary system of a first set of fill particles and a second set of fill particles, the first set of fill particles having a first average dimension and a second set of fill particles having a second average dimension being smaller than the first average dimension Fig 2-3. Fuergut and Manepalli are analogous art because they are directed to semiconductor devices having thermal interface material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fuergut because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thermal 
Whereas Nelson discloses at least one particle of the first set of fill particles as a spacer in physical contact with both the element and the packaged semiconductor device Fig 4-6. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thermal interface material/mold compound and incorporate the teaching of Nelson to provide a spacer particles to assure distances between surfaces. Fuergut, Manepalli and Nelson disclose all the limitation but silent on the fill particles to be solid during annealing process. 
Whereas Zhang discloses curing the thermal interface material after the attaching the heat dissipation element, wherein the first set of fill particles are solid at all times between the applying the thermal interface material and the curing the thermal interface material ¶0046, 0048, 0051-0053, 0055, 0061. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the curing step and the type of fill material and incorporate the teaching of Zhang to provide an effective heat dissipation.
Regarding Claim 10, as best understood, Zhang discloses annealing the thermal interface material after the curing the thermal interface material ¶0046, 0048, 0051-0053, 0055, 0061.
Regarding claim 11, as best understood, Manepalli discloses wherein the packaged semiconductor device comprises a flip chip ball grid array device Fig 1 ¶0011.
Regarding claim 12, as best understood, Fuergut discloses dispensing an adhesive layer over the package substrate; and attaching the heat dissipation element to the package substrate via the adhesive layer ¶0031.
Regarding claim 13, Manepalli discloses wherein the at least the binary system is at least a tertiary system with a third set of fill particles having a third average dimension being smaller than the second average dimension Fig 2-3.
Regarding claim 14, Manepalli discloses wherein the first set of fill particles comprises aluminum ¶0013.
Fig 11 comprising: a packaged semiconductor device Fig 11; and electrically coupled to a package substrate Fig 11; a heat dissipation element Fig 11, 500; and a thermal interface material Fig 11, 402 disposed between and interfacing both the packaged semiconductor device and the heat dissipation element Fig 11. Fuergut discloses all the limitations but silent on the fill particles. 
Whereas Manepalli discloses the thermal interface material Fig 2-3 comprising: a core material; and a thermally conductive fill material comprising: primary fill particles ¶0013-0017, wherein the thermal interface material has a primary heat transfer path through a first primary fill particle, the primary heat transfer path extending from a first interface between the first primary fill particle and the packaged semiconductor device to a second interface between the first primary fill particle and the heat dissipation element; and secondary fill particles¶0013-0017, wherein the thermal interface material has a secondary heat transfer path through the core material and at least one secondary fill particle, the at least one secondary fill particular being fully surrounded by the core material¶0013-0017, the secondary heat transfer path extending from a first point along the packaged semiconductor device different from the first interface to a second point along heat dissipation element different from the second interface¶0013-0017 Fig 2-3. Fuergut and Manepalli are analogous art because they are directed to semiconductor devices having thermal interface material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fuergut because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to 
Whereas Nelson discloses at least one particle of the first set of fill particles as a spacer in physical contact with both the element and the packaged semiconductor device Fig 4-6. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thermal interface material/mold compound and incorporate the teaching of Nelson to provide a spacer particles to assure distances between surfaces. Fuergut, Manepalli and Nelson disclose all the limitation but silent on the fill particles to be solid and includes a fixed shape.
Whereas Zhang discloses curing the thermal interface material after the attaching the heat dissipation element, wherein the first set of fill particles are solid at all times between the applying the thermal interface material and the curing the thermal interface material, wherein the primary fill particle has a fixed shape ¶0046, 0048, 0051-0053, 0055, 0061. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the curing step and the type of fill material and incorporate the teaching of Zhang to provide an effective heat dissipation.

Regarding claim 16, Fuergut discloses wherein the thermal interface material has a uniform bond-line thickness between the packaged semiconductor device and the heat dissipation element Fig 11 ¶0038.

Regarding claim 18, Fuergut discloses wherein the thermally conductive fill material further comprises tertiary fill particles, the secondary heat transfer path extending through at least one tertiary fill particle Fig 2-3 ¶0013-0017.
Regarding claim 20, Fuergut discloses wherein the first primary fill particle comprises diamond ¶0040.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al (US Publication No. 2015/0102479) in view of Manepalli (US Publication No. 2008/0237842), Nelson et al (US Patent No. 5,445,308) and Zhang et al (US Publication No. 2018/0249593) and in further view of Chen et al (US Publication No. 2015/0162307). 
	Regarding claim 19, Fuergut, and Manepalli discloses all the limitations except for a CoWoS. Whereas Chen discloses wherein the packaged semiconductor device comprises a chip on wafer on substrate (CoWoS) device ¶0024-0025 Fig 1H. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify device of Fuergut and incorporate the teaching of Chen and use Chen’s type of package as an alternative structure as a matter of design choice.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the independent claim prompted the examiner to introduce new grounds of rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811